PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BUSSELL et al.
Application No. 15/516,953
Filed: 5 Apr 2017
For ADDITIVE MANAGEMENT SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on a petition pursuant to 37 C.F.R. 
§ 1.181(a), filed January 6, 2021, requesting the withdrawal of a notice of abandonment. 

This is also a decision on a petition pursuant to 37 C.F.R. 
§ 1.137(a), filed March 5, 2021, to revive the above-identified application.  

This is also a decision on a petition filed on December 21, 2020, requesting the acceptance of a substitute statement.  This petition is being treated as a petition pursuant to 37 C.F.R. 
§ 1.46(b)(2).

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

The petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The petition pursuant to 37 C.F.R. § 1.46(b)(2) is DISMISSED.

This application was filed on April 5, 2017, as a national stage entry of application PCT/US2015/057878.  As set forth in M.P.E.P. § 1893.01(b): 

For national stage applications having an international filing date on or after September 16, 2012, the person identified in the international stage as the applicant for the United States will normally be considered the applicant for the U.S. national stage application. See 37 CFR 1.46(b).”

…

The name of the applicant may be corrected or updated, or the applicant may be changed, in accordance with the procedure set forth in 37 CFR 1.46(c).


Application PCT/US2015/057878 published as international publication number WO 2016/069784 A1, with OneSubSea IP UK Limited and multiple inventors listed as the applicants.  See lines 71 and 71 on the first page of the publication:


[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    1092
    742
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    182
    501
    media_image3.png
    Greyscale


Application number 15/516,953 became abandoned for failure to submit an executed oath or declaration in a timely manner in reply to a Notice Requiring Inventor’s Oath or Declaration that was mailed on September 23, 2020, concurrently with a Notice of Allowance and Issue Fee Due that set a shortened statutory period for reply of three months.  

The issue fee was received on December 21, 2020.  Concurrently therewith, both a petition pursuant to 37 C.F.R. § 1.46(b)(2) and an executed declaration for each joint inventor save Hayward were received.  A substitute statement was also received for joint inventor Hayward that was signed by an “Attorney-in-Fact” of OneSubSea IP UK Limited, and indicates the relationship of the signer to joint inventor Hayward is “[p]erson who otherwise shows a sufficient proprietary interest in the matter (petition under 37 CFR 1.46 is required).  

The substitute statement could not be accepted since it was not signed by the applicant of record and the petition pursuant to 37 C.F.R. § 1.46(b)(2) is not grantable, as will be discussed in detail below.  Accordingly, the above-identified application became abandoned on December 22, 2020, the day after the payment of the issue fee. See 35 U.S.C. § 115(f).  See also MPEP 
§§ 602.01(a) and 602.03.  A Notice of Abandonment was mailed on December 24, 2020.
Regarding the petition pursuant to 37 C.F.R. § 1.181(a), the record does not establish that the holding of abandonment should be withdrawn, since the substitute statement cannot be entered.  First, it was not executed by the applicant, which is required by 37 C.F.R. § 1.64(a).  Second, the petition pursuant to 37 C.F.R. § 1.46(b)(2) is not grantable, which will be developed below.

Regarding the petition pursuant to 37 C.F.R. § 1.137(a), a grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, the petition fee and the proper statement of unintentional delay have been received.  Requirements two and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The first requirement of 37 C.F.R. § 1.137(a) has not been satisfied.

Regarding the first requirement of 37 C.F.R. § 1.137(a), the requirement has not been satisfied because Petitioner did not submit the required reply to the Office action.  The required reply is a reply which would have been sufficient to have avoided abandonment, had such reply been timely filed.2  In order for the application to be revived, Petitioner must submit a reply which satisfies 37 C.F.R. § 1.137(a)(1).  



Regarding the petition pursuant to 37 C.F.R. § 1.46(b)(2), a petition under 37 C.F.R. § 1.46(b)(2) is appropriate when the applicant is a person who otherwise shows sufficient proprietary interest in the matter, and a grantable petition requires: 

(1) the petition fee as set forth in 37 C.F.R. 
    § 1.17(g);
(2) a showing that such person has sufficient proprietary 
    interest in the matter, and;
(3) a statement that making the application for patent by a 
    person who otherwise shows sufficient proprietary 
    interest in the matter on behalf of and as agent for 
    the inventor is appropriate to preserve the rights of 
    the parties.

The Office finds that requirements (1) and (3) of 37 C.F.R. 
§ 1.46(b)(2) have been satisfied: Office records show the petition fee was charged to Deposit Account number 50-6218 on March 9, 2021.  The second requirement has not been satisfied.  A discussion follows.

MEPEP § 409.05(II) sets forth, in toto:

II.   SUFFICIENT PROPRIETARY INTEREST 

37 CFR 1.46(a) provides that a person who otherwise shows sufficient proprietary interest in the matter may make an application for patent on behalf of and as agent for the inventor on proof of the pertinent facts and a showing that such action is appropriate to preserve the rights of the parties. The ability for a person who otherwise shows sufficient proprietary interest in the matter to make an application for patent is not limited to situations in which all of the inventors refuse to execute the application, or cannot be found or reached after diligent effort. 

Section 1.46(b)(2) provides that if the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: (1) The fee set forth in § 1.17(g); (2) a showing that such person has sufficient proprietary interest in the matter; and (3) a statement that making the application for patent by a person who otherwise shows sufficient proprietary interest on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties. See 37 CFR 1.64 concerning the execution of a substitute statement by a person who otherwise shows sufficient proprietary 

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record. 

The undersigned has reviewed the electronic file.  No copy of an agreement between joint inventor Hayward and OneSubSea UK Limited or between OneSubSea UK Limited and OneSubSea IP UK Limited has been located therein.  The record contains no evidence that joint inventor Hayward assigned any rights to OneSubSea UK Limited, which then assigned its rights to OneSubSea UK Limited.

If Petitioner is in possession of documents that clearly establish joint inventor Hayward assigned any rights to OneSubSea UK Limited, which then assigned its rights to OneSubSea UK Limited, these documents should be provided on renewed petition.

Moreover, if Petitioner is in a position to do so, Petitioner may wish to strongly consider obtaining and submitting a legal memorandum that has been prepared and signed by an attorney at law familiar with the law of the jurisdiction involved, to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same.  A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States 
CONCLUSION

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, any response to this decision under 37 C.F.R. § 1.181(a) must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.46(b)(2) and/or 1.137(a) and/or 1.181(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

Should Petitioner seek to change the applicant, a petition to withdraw from issue, a RCE, the associated fee, and a submission are required since 37 C.F.R. § 1.312 prohibits the submission of an amendment after the payment of the issue fee.  The requirements of 37 C.F.R. § 3.73 will need to be satisfied.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,3 hand-delivery,4 or facsimile.5  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.6  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.






this decision should be directed to the undersigned at (571) 272-3225.7  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 See M.P.E.P. § 711.03(c).
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.  
        6 https://www.uspto.gov/patents/apply .
        7 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).